Exhibit 10.13
DIONEX CORPORATION
CHANGE IN CONTROL SEVERANCE BENEFIT PLAN
Amended and Restated August 6, 2008
Section 1. INTRODUCTION.
     The Dionex Corporation Change in Control Severance Benefit Plan (the
“Plan”) was established effective as of October 5, 2001 and is hereby amended
and restated effective as of August 6, 2008. The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible employees of
Dionex Corporation (the “Company”) whose employment with the Company is
terminated following a Change in Control. This Plan shall supersede any
severance benefit plan, policy or practice previously maintained by the Company.
This Plan document also is the Summary Plan Description for the Plan.
Section 2. DEFINITIONS.
For purposes of the Plan, the following terms are defined as follows:
     (a) “Base Salary” means the Eligible Employee’s annual base salary as in
effect during the last regularly scheduled payroll period immediately preceding
the Change in Control or as increased thereafter.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” is defined as one or more of the following events:
          (i) there is consummated a sale or other disposition of all or
substantially all of the assets of the Company (other than a sale to an entity
where at least fifty percent (50%) of the combined voting power of the voting
securities of such entity are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale);
          (ii) any person, entity or group (other than the Company, a subsidiary
or affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
          (iii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such transaction, the stockholders immediately prior
to the consummation of such transaction do not own, directly or indirectly,
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such transaction or
more than fifty percent (50%) of the combined outstanding voting power of the
parent of the surviving entity in such transaction; or
          (iv) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such transaction, the stockholders immediately prior
to the consummation of such transaction do not own, directly or indirectly,
outstanding voting securities representing at least seventy percent (70%) of the
combined outstanding voting power of the surviving entity in such transaction or
at least seventy percent (70%) of the combined outstanding voting power of the
parent of the surviving entity in such transaction, and the

1



--------------------------------------------------------------------------------



 



chief executive officer of the Company is not the chief executive officer of the
surviving entity immediately after such transaction.
     (d) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other applicable guidance promulgated thereunder.
     (e) “Company” means Dionex Corporation or, following a Change in Control,
the surviving entity resulting from such transaction.
     (f) “Constructive Termination” means a voluntary termination of employment
by an Eligible Employee after one of the following is undertaken without the
Eligible Employee’s express written consent:
          (i) the assignment to the Eligible Employee of duties or
responsibilities that results in a material diminution in the Eligible
Employee’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control; provided, however, that a change in the Eligible
Employee’s title or reporting relationships by itself shall not provide the
basis for a Constructive Termination;
          (ii) a greater than ten percent (10%) reduction in the Eligible
Employee’s base salary, as in effect immediately prior to the Change in Control
(or as increased thereafter);
          (iii) a change in the Eligible Employee’s business location of more
than 35 miles from the business location immediately prior to the Change in
Control; or
          (iv) a material breach by the Company of any provisions of the Plan or
any enforceable written agreement between the Company and the Eligible Employee;
or the failure of the Company to arrange for the assumption of this Plan by its
successor or assign.
     In order to constitute a Constructive Termination, (i) the Eligible
Employee must provide written notice to the Company of the occurrence of one or
more of the foregoing events within thirty (30) days following the initial
occurrence of the event, and (ii) the Company shall not be required to provide
any severance benefits under the Plan if it is able to remedy such event(s)
within a period of thirty (30) days following such notice.
     (g) “Continuation Period” means the period for which an Eligible Employee
is entitled to receive the benefits described in Section 4(c). The Continuation
Period is twelve (12) months.
     (h) “Covered Termination” means an Involuntary Termination Without Cause or
a Constructive Termination, either of which occurs within thirteen (13) months
following the effective date of a Change in Control.
     (i) “Eligible Employee” means an executive employee of the Company who has
been designated by the Board as an eligible employee, has not entered into an
individual severance benefit or change in control agreement with the Company,
and whose employment with the Company terminates due to a Covered Termination.
     (j) “Involuntary Termination Without Cause” means an involuntary
termination of employment by the Company other than for one of the following
reasons:
          (i) a refusal or failure to follow the lawful and reasonable
directions of the Board of Directors or individual to whom the Eligible Employee
reports, which refusal or failure is not cured

2



--------------------------------------------------------------------------------



 



within 30 days following delivery of written notice of such conduct to the
Eligible Employee;
          (ii) a material failure by the Eligible Employee to perform his or her
duties in a manner reasonably satisfactory to the Board of Directors that is not
cured within 30 days following delivery of written notice of such failure to the
Eligible Employee; or
          (iii) a conviction of a felony involving moral turpitude that is
likely to inflict or has inflicted material injury on the business of the
Company.
Section 3. ELIGIBILITY FOR BENEFITS.
     (a) General Rules. Subject to the requirement set forth in this Section,
the Company will provide the severance benefits described in Section 4 of the
Plan to Eligible Employees. In order to be eligible to receive benefits under
the Plan, an Eligible Employee must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may modify the form of the required
release to comply with applicable state law. Subject to the foregoing, the
Company, in its sole discretion, shall determine the form of the required
release.
     (b) Exceptions to Benefit Entitlement. An employee who otherwise is an
Eligible Employee will not receive benefits under the Plan in any of the
following circumstances, as determined by the Company in its sole discretion:
          (i) The employee has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits or change
in control benefits that is in effect on his or her termination date.
          (ii) The employee’s employment with the Company is involuntarily
terminated by the Company other than in an Involuntary Termination without
Cause.
          (iii) The employee voluntarily terminates employment with the Company
and such termination does not constitute a Constructive Termination. Voluntary
terminations include, but are not limited to, resignation, retirement or failure
to return from a leave of absence on the scheduled date.
          (iv) The employee voluntarily terminates employment with the Company
in order to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an affiliate of the Company.
          (v) The employee is offered immediate reemployment by a successor to
the Company or by a purchaser of its assets, as the case may be, following a
change in ownership of the Company or a sale of all or substantially all the
assets of a division or business unit of the Company. For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with
the successor to the Company or the purchaser of its assets, as the case may be,
results in uninterrupted employment such that the employee does not suffer a
lapse in pay as a result of the change in ownership of the Company or the sale
of its assets.
Section 4. AMOUNT AND PAYMENT OF BENEFIT.
     (a) Base Salary. Each Eligible Employee shall receive twelve (12) months of
Base Salary. Subject to Section 4(f), such amount shall be paid in substantially
equal installments commencing upon the Eligible Employee’s termination of
employment pursuant to the Company’s regularly scheduled

3



--------------------------------------------------------------------------------



 



payroll periods and shall be subject to all required tax withholding.
     (b) Bonus Payment. Each Eligible Employee shall receive a bonus payment
equal to the average of the Eligible Employee’s annual bonuses paid by the
Company with respect to the last three (3) complete fiscal years of the Company
for which the Eligible Employee was eligible to receive a bonus (or such fewer
fiscal years of the Company for which such Eligible Employee was eligible to
receive an annual bonus); provided, however, that if an Eligible Employee’s
Covered Termination occurs during the first fiscal year for which he or she was
eligible to receive an annual bonus, such Eligible Employee shall receive a
bonus payment based on the Eligible Employee’s performance through the Covered
Termination. Subject to Section 4(f), such amount shall be paid in a lump sum
upon the Eligible Employee’s termination of employment and shall be subject to
all required tax withholding.
     (c) Continued Insurance Benefits. Provided that the Eligible Employee
elects continued coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall pay the portion of premiums of each
Eligible Employee’s group medical, dental and vision coverage, including
coverage for the Eligible Employee’s eligible dependents, that the Company paid
prior to the Covered Termination, for the Continuation Period; provided,
however, that no such premium payments shall be made following the effective
date of the Eligible Employee’s coverage by a medical, dental or vision
insurance plan of a subsequent employer. Each Eligible Employee shall be
required to notify the Company immediately if the Eligible Employee becomes
covered by a medical, dental or vision insurance plan of a subsequent employer.
No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of any applicable insurance premiums
during the Continuation Period will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA.
Therefore, the period during which an Eligible Employee may elect whether or not
to continue the Company’s group medical, dental or vision coverage under COBRA,
the length of time during which COBRA continuation coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA will be applied in the same manner that such rules
would apply in the absence of this Plan. At the conclusion of the Continuation
Period, the Eligible Employee will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA continuation period.
For purposes of this Section 4(c), applicable premiums that will be paid by the
Company during the Continuation Period shall not include any amounts payable by
the Eligible Employee under a Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.
     (d) Acceleration of Vesting. Effective as of the date of the Covered
Termination, each Eligible Employee shall be credited with full acceleration of
vesting for all options outstanding that the Eligible Employee holds on such
date that have not yet vested.
     (e) Outplacement Services. On behalf of the Eligible Employee, the Company
shall pay for an executive assistance program for a period not to exceed three
(3) months and at a cost not to exceed $7,500, provided that the Eligible
Employee enrolls in the program within six (6) months following the Covered
Termination.
     (f) Payment of Benefits. If the Company determines that any payments or
benefits provided to an Eligible Employee pursuant to Section 4 (any such
payments or benefits, the “Plan Payments”) constitute “deferred compensation”
under Section 409A of the Code (together, with any state law of similar effect,
“Section 409A”) and if the Eligible Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Plan
Payments will be delayed as follows: on the earliest to occur of (1) the date
that is six (6) months and one (1) day after the date of the Eligible Employee’s
termination of employment, and (2)

4



--------------------------------------------------------------------------------



 



the date of the Eligible Employee’s death (such earliest date, the “Delayed
Initial Payment Date”), the Company shall (i) pay the Eligible Employee a lump
sum amount equal to the sum of the Plan Payments that the Eligible Employee
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the Plan Payments had not been delayed pursuant
to this Section 4(f) and (ii) commence paying the balance of the Plan Payments
in accordance with the applicable payment schedule set forth in Section 4. Prior
to the imposition of any delay on the Plan Payments as set forth above, it is
intended that (A) each installment of the Plan Payments be regarded as a
separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), (B) all Plan Payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and
(C) the Plan Payments consisting of COBRA premiums also satisfy, to the greatest
extent possible, the exemption from the application of Section 409A provided
under Treasury Regulations Section 1.409A-1(b)(9)(v).
Section 5. LIMITATIONS ON BENEFITS.
     (a) Release. To receive benefits under this Plan, an Eligible Employee must
execute a release of claims in favor of the Company, in the form attached to
this Plan as Exhibit A, Exhibit B or Exhibit C, as appropriate, and such release
must become effective in accordance with its terms.
     (b) Certain Reductions and Offsets. Notwithstanding any other provision of
the Plan to the contrary, any benefits payable to an Eligible Employee under
this Plan shall be reduced by any severance benefits payable by the Company to
such individual under any other policy, plan, program or arrangement, including,
without limitation, a contract between the Eligible Employee and any entity,
covering such individual. Furthermore, to the extent that any federal, state or
local laws, including, without limitation, so-called “plant closing” laws or
statutory severance requirements, require the Company to give advance notice or
make a payment of any kind to an Eligible Employee because of that Eligible
Employee’s involuntary termination due to a layoff, reduction in force, plant or
facility closing, sale of business, change of control, or any other similar
event or reason, the benefits payable under this Plan shall either be reduced or
eliminated. The benefits provided under this Plan are intended to satisfy any
and all statutory obligations that may arise out of an Eligible Employee’s
involuntary termination of employment for the foregoing reasons, and the Plan
Administrator shall so construe and implement the terms of the Plan.
     (c) Mitigation. Except as otherwise specifically provided herein, an
Eligible Employee shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by an Eligible Employee as a result of employment by another
employer or any retirement benefits received by such Eligible Employee after the
date of the Covered Termination.
     (d) Termination of Benefits. Benefits under this Plan shall terminate
immediately if the Eligible Employee, at any time, violates any proprietary
information or confidentiality obligation to the Company.
     (e) Non-Duplication of Benefits. No Eligible Employee is eligible to
receive benefits under this Plan more than one time.
     (f) Indebtedness of Eligible Employees. If a terminating employee is
indebted to the Company or an affiliate of the Company at his or her termination
date, the Company reserves the right to offset any severance payments under the
Plan by the amount of such indebtedness.
     (g) Parachute Payments. If any payment or benefit the Eligible Employee
would receive in

5



--------------------------------------------------------------------------------



 



connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Eligible Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Eligible Employee elects
in writing a different order ( provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the Eligible Employee’s stock awards unless the Eligible Employee
elects in writing a different order for cancellation.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Eligible Employee within fifteen (15) calendar days after
the date on which the Eligible Employee’s right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and the Eligible
Employee.
Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
     (a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
     (b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control if such amendment or termination would affect the rights of any persons
who were employed by the Company prior to the Change in Control. Any action
amending or terminating the Plan shall be in writing and executed by the
chairman of the Compensation

6



--------------------------------------------------------------------------------



 



Committee of the Board of Directors of the Company.
     (c) Assumption. Any successor or assign of the Company shall be required to
assume this Plan.
Section 7. TERMINATION OF CERTAIN EMPLOYEE BENEFITS.
     All non-health benefits (such as life insurance, disability and 401(k) plan
coverage) terminate as of the employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).
Section 8. NO IMPLIED EMPLOYMENT CONTRACT.
     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ of the Company or (ii) to interfere with the
right of the Company to discharge any employee or other person at any time, with
or without cause, which right is hereby reserved.
Section 9. LEGAL CONSTRUCTION.
     This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.
Section 10. CLAIMS, INQUIRIES AND APPEALS.
     (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Dionex Corporation
Attn: Director of Human Resources
1228 Titan Way
Sunnyvale, CA 94086
     (b) Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based, ;
          (iii) a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
          (iv) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 10(d) below.
     This notice of denial will be given to the applicant within ninety
(90) days after the Plan

7



--------------------------------------------------------------------------------



 



Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
ninety (90) days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90) day period.
     This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.
     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Dionex Corporation
Attn: Director of Human Resources
1228 Titan Way
Sunnyvale, CA 94086
     A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based;
          (iii) a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and
          (iv) a statement of the applicant’s right to bring a civil action
under Section 502(a) of ERISA.
     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures,

8



--------------------------------------------------------------------------------



 



consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Plan
Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
Section 11. BASIS OF PAYMENTS TO AND FROM PLAN.
     All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.
Section 12. OTHER PLAN INFORMATION.
     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-2647429. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 510.
     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is June 30.
     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is Dionex Corporation, Attn: Director of
Human Resources, 1228 Titan Way, Sunnyvale, CA 94086.
     (d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Dionex Corporation, Attn: Director of Human
Resources, 1228 Titan Way, Sunnyvale, CA 94086. The Plan Sponsor’s and Plan
Administrator’s telephone number is (408) 737-0700. The Plan Administrator is
the named fiduciary charged with the responsibility for administering the Plan.
Section 13. STATEMENT OF ERISA RIGHTS.
     Participants in this Plan (which is a welfare benefit plan sponsored by
Dionex Corporation) are entitled to certain rights and protections under ERISA.
An Eligible Employee is considered a participant in the Plan and, under ERISA,
is entitled to:

9



--------------------------------------------------------------------------------



 



     (a) Receive Information About the Plan and Benefits.
          (i) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;
          (ii) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and
          (iii) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
     (b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of Plan participants and beneficiaries. No one, including the employer
of the participants or any other person, may fire a participant or otherwise
discriminate against participants in any way to prevent a participant from
obtaining a Plan benefit or exercising his or her rights under ERISA.
     (c) Enforce Participant Rights. If a participant’s claim for a Plan benefit
is denied or ignored, in whole or in part, the participant has a right to know
why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.
     Under ERISA, there are steps a participant can take to enforce the above
rights. For instance, if a participant requests a copy of Plan documents or the
latest annual report from the Plan, if applicable, and does not receive them
within thirty (30) days, he or she may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the participant up to $110 a day until he or she receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.
     If a participant has a claim for benefits that is denied or ignored, in
whole or in part, he or she may file suit in a state or Federal court.
     If a participant is discriminated against for asserting his or her rights,
the participant may seek assistance from the U.S. Department of Labor, or he or
she may file suit in a Federal court. The court will decide who should pay court
costs and legal fees. If the participant is successful, the court may order the
person the participant has sued to pay these costs and fees. If the participant
loses, the court may order the participant to pay these costs and fees, for
example, if it finds his or her claim is frivolous.

10



--------------------------------------------------------------------------------



 



     (d) Assistance with Questions. If a participant has any questions about the
Plan, the participant should contact the Plan Administrator. If a participant
has any questions about this statement or about his or her rights under ERISA,
or if a participant needs assistance in obtaining documents from the Plan
Administrator, the participant should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Participants may also obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
Section 14. EXECUTION.
     To record the amendment and restatement of the Plan as set forth herein,
effective as of                     , 2008, Dionex Corporation has caused its
duly authorized officer to execute the same this ___day of                     ,
2008.

              DIONEX CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

11



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
(Individual Termination, age 40 and older)
I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have

 



--------------------------------------------------------------------------------



 



seven (7) days following my execution of this Release to revoke the Release; and
(E) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Release.

         
 
  EMPLOYEE    
 
       
 
  NAME:    
 
       
 
       
 
  DATE:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE(Individual and Group Termination, under age 40)
I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.

         
 
  EMPLOYEE    
 
       
 
  NAME:    
 
       
 
       
 
  DATE:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE
(Group Termination, age 40 and older)
I understand and agree completely to the terms set forth in the Dionex
Corporation Change in Control Severance Benefit Plan (the “Plan”). I understand
that this Release, together with the Plan, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time up to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and

 



--------------------------------------------------------------------------------



 



release do not apply to any rights or claims that may arise on or after the date
I execute this Release; (B) I have the right to consult with an attorney prior
to executing this Release; (C) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily execute this Release earlier);
(D) I have seven (7) days following my execution of this Release to revoke the
Release; (E) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day (8th) after I
execute this Release; and (F) I have received with this Release a detailed list
of the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

         
 
  EMPLOYEE    
 
       
 
  NAME:    
 
       
 
       
 
  DATE:    
 
       

 